 1
 2
                                                               JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTHONY JOHN BLAKELY,             ) Case No. ED CV 15-2403-JVS (SP)
                                       )
12                       Petitioner,   )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   JOE A. LIZARRAGA, Warden,         )
                                       )
15                   Respondent.       )
     __________________________        )
16
17        Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed with prejudice.
21
22 Dated: March 26, 2019
23
                                        _______________________________
24
                                        HONORABLE JAMES V. SELNA
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
